DETAILED ACTION
This office action is in response to the RCE filed on 02/02/2021. Claims 1, 3, 5, 6, and 20 are amended, claims 4 and 21-23 and claims 24-27 are added. Claims 1, 3, 5-14, 16-20, and 24-27 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to eye tracking in order to determine gaze directions.
Prior Art:
Yin (US 20160210503 A1) 
Eberl (US 2012/0300978) 
Choi (US 2013/0063582)

	The closest prior art Choi, paragraphs 24 and 36 discloses when I(H) is regarded as a set of iris images, it is obtained by successively photographing all iris states… “FIG. 2 indicates that the pupil size may change by up to 10 percent with the passage of time after intensity of illumination is changed from a high illumination state to a low illumination state”.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “and outputting third image data indicating a change in the size of at least one pupil relative to a change in the visible light level from one image generating time to another when the vehicle is in motion”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1, 3, 5-14, 16-20, and 24-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JERRY T JEAN BAPTISTE/            Examiner, Art Unit 2481